Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Carter et al. (US 9,945,678), which discloses a method involving accelerating the electronic determination of optimized solutions to routing problems by utilizing determined optimized time windows for precomputing optimal path matrices to reduce computer resource usage, the method comprising:
(a)	receiving, at a server, problem data for a routing problem comprising information for one or more locations involved in the routing problem; (col 5, line 25-63)
(b)	electronically accessing traffic data for road segments, the traffic data comprising speed information for travel along the road segments at various times; (col 6, line 24-27-col 6, line 46-55)
(c)	electronically defining, based on the calculated data for the best fit line, a plurality of traffic windows each having a start time and an end time during a time period, electronically defining the plurality of traffic windows comprising
(i)	electronically calculating, for each of a plurality of times of day, a second delta value representing a change in a rate of change of the best fit line at that time of day, (col 27, line 9-22)
 (e)	electronically populating one or more optimal path matrices with travel time estimates for each defined traffic window by, for each respective defined traffic window, calculating, for each of one or more respective ordered pairs of locations involved in the routing problem, a respective travel time estimate for an optimal path for travel from a respective first location of the respective ordered pair of locations to a respective second location of the respective ordered pair of locations, such calculated respective travel time estimate being calculated based on road network data and traffic data for that respective defined traffic window; (col 19, line 18-29)
(f)	electronically determining a set of one or more optimized solutions to the routing problem using a plurality of the calculated travel time estimates accessed from the one or more optimal path matrices, at least some such use being based on time estimates within which estimated times of travel fall; (col 19, line 30-58) and 
(g)	returning, from the server, data corresponding to the determined set of one or more optimized solutions to the routing problem; (col 23, line 46-59)
However, Carter is silent with regards to, at least, 
(ii)	electronically identifying a plurality of inflection points based on the calculated second delta values, and
(iii)	electronically defining a start time and an end time for each traffic window of the plurality of traffic windows based on the identified plurality of inflection points, each inflection point representing an end time for one traffic window and a start time for another traffic window;
The rest of the prior art has not been found to provide a prima facie basis for modifying Carter to meet these limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269. The examiner can normally be reached 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664